—Appeal by the defendant from (1) a judgment of the Supreme Court, Kings County (Coffinas, J.), rendered July 19, 1988, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence; and (2) an order of the same court, dated August 1, 1991, which denied his motion pursuant to CPL article 440 to vacate the judgment of conviction.
Ordered that the judgment and order are affirmed.
The defendant failed to object to the term of his sentence or to move to withdraw his plea at the time of sentencing; hence, his present legal challenge to the length of the sentence imposed, on the ground that it was not in compliance with his plea agreement, is not properly before us (see, People v Warren, 187 AD2d 475; People v Polansky, 125 AD2d 342; People v Ifill, 108 AD2d 202).
Moreover, this Court lacks the authority to disturb the determination of the Supreme Court, New York County that its sentence should run consecutively to the sentence imposed by the Supreme Court, Kings County.
The defendant’s remaining contentions are not preserved for appellate review or are without merit. Thompson, J. P., Sullivan, Miller, Ritter and Santucci, JJ., concur.